Citation Nr: 1308371	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  02-15 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals of a fracture of the left distal fibula prior to May 2, 2005.  

2.  Entitlement to a disability evaluation in excess of 10 percent for the residuals of a fracture of the left distal fibula after May 1, 2005.

3.  Entitlement to a disability evaluation in excess of 20 percent for the residuals of a left brachial plexus injury.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from November 1972 to January 1999. 

This case is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a compensable rating for a fracture of the left distal fibula.  In a July 2006 rating decision, the appellant's left leg disability rating was increased to 10 percent, effective May 2, 2005.  This matter is also on appeal from an April 2006 rating decision which denied a rating higher than 20 percent for residuals of a left brachial plexus injury 

In January 2007, the Board denied the appellant's claim for an increased evaluation for the residuals of a fracture of the left distal fibula.  The appellant was notified of this action and he subsequently appealed the Board's Decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2008, a Memorandum Decision was issued and the Court entered Judgment vacating that part of the January 2007 Board Decision that denied an increased rating for a fracture of the left distal fibula.  The Court remanded the claim to the Board for readjudication consistent with its decision. 

In January 2009, the appellant appeared at a hearing before a Veterans Law Judge, who retired shortly after the hearing and is no longer at the Board.  A transcript of that hearing was prepared and has been included in the claims folder for review.  In March 2010, the Board contacted the appellant and offered him the opportunity for another hearing conducted by a Veterans Law Judge who would decide his appeal.  That letter indicated that if the appellant did not respond within 30 days, it would be assumed that he did not desire an additional hearing.  

In June 2010, the Board issued a decision denying the appellant's left fibula claim, and remanded the left brachial plexus claim for further development.  Yet, upon further review at the Board, it was discovered that the appellant had in fact submitted a timely request for another Board hearing.  After making this discovery, the Board, in July 2011, issued a vacatur and remand.  More specifically, the Board vacated the portion of the June 2010 Decision/Remand that had denied the appellant's claim for an increased evaluation for the left distal fibula disability.  The Board then remanded both issues to the RO so that a Board hearing could be scheduled and conducted.  

The record reflects that following the Board's Remand, a hearing was scheduled and performed by the undersigned Acting Veterans Law Judge (AVLJ) at the RO in July 2012.  A transcript of that hearing was produced and has been included in the claims folder for review.  Based on the foregoing, the Board finds that the RO substantially complied with the mandates of the July 2011 Board Decision/Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ (or AVLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ noted that basis of the prior determinations and noted the elements of the claim that was lacking to substantiate the claim for benefits.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2012) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim for a compensable evaluation for the residuals of a fracture of the left distal fibula prior to May 2, 2005, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

The issues involving an increased evaluation for the residuals of a fracture of the left distal fibula (after May 1, 2005) and the residuals of a left brachial plexus injury are addressed in the REMAND portion of the decision below and they are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to May 2, 2005, the medical evidence of record fails to show that the appellant's disability was productive of restriction of motion of the left ankle.  Moreover, x-ray film evidence failed to reveal signs of arthritis.  Finally, while disability may have produced pain, said pain did not restrict the movement of the ankle nor did it cause any additional disability of the ankle.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for the residuals of a fracture of the left distal fibula, prior to May 2, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5262 (2012).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

Upon reviewing the record, the Board finds that the VA met its VCAA obligations.  Specifically, over the long course of this appeal, the AOJ has issued multiple VCAA letters to the appellant concerning increased ratings claims.  These letters informed him of what evidence was required to substantiate his claim, and they also informed him of his and VA's respective duties for obtaining evidence.  Moreover, the appellant has been told how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA also fulfilled its duty to assist.  In this instance, VA obtained the appellant's service treatment records and post-service medical treatment records prior to 2006.  The appellant has not identified any additional, outstanding records necessary to decide his pending appeal that have not been requested or obtained.  Given the foregoing, the Board finds that VA has met its duty to assist in this regard. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the record reflects that the appellant underwent VA examinations of his left distal fibula and ankle in 2001 and 2005.  The results of those examinations have been included in the claims folder for review.  The reports involved a review of the claims folder including the appellant's available medical treatment records, interviews with the appellant, and the results of actual examinations of the appellant's leg.  Therefore, the Board finds that these reports are adequate for rating purposes for the period prior to May 2, 2005.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim. 

The record further shows that on two different occasions the appellant has provided testimony concerning the severity of his left lower leg disability.  During those hearings, the appellant has provided comments concerning the severity of his left leg disability.  He has also described how the condition has affected him.  

Upon review, it is the conclusion of the Board that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

B.  Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2012).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2012) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2012) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2012) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2012).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 506 (2007). 

An evaluation of the level of disability present also includes consideration of the functional impairment of the service member's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2012). 

C.  Laws, Regulations, and Discussion

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59 (2012).  The appellant's residual conditions of a left fibula fracture have been rated pursuant to the rating criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2012).  A 10 percent rating is warranted for impairment of the tibia and fibula with malunion and slight knee or ankle disability.  A 20 percent rating is warranted for a moderate knee or ankle disability.  A 30 percent rating where there is malunion of the tibia and fibula with marked knee or ankle disability.  A maximum rating of 40 percent is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a knee brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2012). 

The Board would add with respect to the precepts noted in DeLuca v. Brown, 8 Vet. App. 202 (1995), in evaluating musculoskeletal disabilities, the Board must assess functional impairment and determine the extent to which a service-connected disability adversely affects the ability of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2012).  Ratings based on limitation of motion do not subsume the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which include pain, more motion than normal, less motion than normal, incoordination, weakness, and fatigability.  These regulations, and the prohibition against pyramiding in 38 C.F.R. § 4.14, do not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including flare-ups.  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2012).  However, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Where, as here, the rating schedule does not provide a zero percent rating for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2012). 

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Code 5010 of the Schedule, which directs the examiner to evaluate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2012).  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. Part 4 (2012).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 10 percent and 20 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2012). 

The normal range of ankle motion for VA purposes is from zero to 20 degrees dorsiflexion and from zero to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II (2012). 

In November 1995, the appellant suffered a spiral non-displaced fracture of the left distal fibula in a fall while traveling on a commercial airliner.  This injury occurred while he was on active duty.  His left leg and ankle were immobilized for several weeks followed by a course of physical therapy.  In January 1996, the therapist noted that there was some tenderness and edema but that the appellant was improving his strength and range of motion.  The fracture history was noted on the appellant's end-of-enlistment December 1998 discharge physical examination.  In a VA retirement examination the same month, the examiner noted that the appellant experienced pain when walking on uneven surfaces and took pain medication. 

A March 1999 rating decision granted service connection for a fracture of the distal fibula and assigned a noncompensable disability rating.  The appellant did not appeal that rating.  Approximately two years later, in July 2001, the appellant submitted the current claim for a higher rating. 

Prior to the appellant's request for an increased evaluation, a VA clinician, in December 2000, noted that the appellant continued to experience left ankle pain of increasing intensity.  On a VA foot examination in May 2001, a VA examiner reviewed the claims file and noted that the appellant was only able to extend his left ankle 15 degrees compared to 30 degrees on the right ankle.  A history of bilateral Morton's neuroma, excision of a foreign body from the left foot, and a left leg fracture were noted.  The examiner recorded an impression of left foot impairment related to excision of a foreign body, along with impairment caused by bilateral Morton's neuroma.  In other words, the examiner found that the appellant's limitation was due to the Morton's neuroma and the removal thereof, but not the left distal fibula residuals.  A June 2001 VA treatment note recorded complaints of increased pain and stiffness.  The clinician prescribed medication including the use of a surface ointment. 

Four years later, in February 2005, a VA physician noted his review of the claims file and the appellant's complaints of a dull aching left ankle pain on a daily basis.  The pain was aggravated, per the appellant, by prolonged walking and operating an automobile.  The appellant also reported being uncomfortable on uneven terrain but that the ankle has never "given way," although he did report stumbling on staircases on two occasions.  On examination, the physician noted that the appellant limped in favor of his left foot.  Nevertheless, the limp was attributed to a separate nerve condition.  The examiner noted no evidence of swelling or tenderness of the ankle or at the site of the spiral fracture of the fibula.  The examiner also reported that appellant had a full range of painless motion and that x-ray films failed to reveal any evidence of the fracture or arthritic changes.  The examiner diagnosed an old healed spiral fracture of the left fibula with no sequelae. 

Upon review, prior to May 2, 2005, the appellant's residuals of a fracture of the left distal fibula are manifested primarily by subjective complaints of pain and stiffness.  The evidence does not show malunion or nonunion or fracture of either tibia or fibula.  On VA examination in May 2001, the appellant was only able to extend his left ankle 15 degrees compared to 30 degrees on the right ankle.  However, as reported previously, the examiner associated the appellant's left foot impairment to excision of a foreign body, along with impairment caused by bilateral Morton's neuroma.  On VA examination in February 2005, while the appellant limped in favor of his left foot, the examiner attributed that finding to a separate nerve condition rather than to the residuals of a fibula fracture.  Moreover, also in February 2005, the appellant denied that the left ankle given way.  On physical examination, the examiner noted no evidence of swelling or tenderness of the ankle or at the site of the spiral fracture of the fibula.  The examiner noted a full range of painless motion of the left ankle.  The examiner diagnosed old healed spiral fracture of the left fibula with no sequelae.  Therefore, prior to May 2005, the Board finds that the medical evidence does not show any ankle disability or other objective findings associated with the appellant's fracture of the left distal fibula.  For example, there is no associated swelling, deformity, discoloration, weakness, fatigability, lack of normal endurance, incoordination, or exacerbations.  The range of left ankle motion was full and normal at the February 2005 examination, while it was limited due to non-service-connected disabilities in May 2001. 

Additionally, a 10 percent rating is not warranted prior to May 2, 2005 under Diagnostic Code 5003, because there was no x-ray evidence of arthritis prior to May 2, 2005.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012). 

Absent manifestations other than subjective complaints of pain and stiffness, such as slight ankle disability, residuals of a fracture of the left distal fibula do not meet or more nearly approximate the criteria for a compensable rating prior to May 2, 2005.  The evidence does not show malunion or nonunion of the tibia or fibula; ankle, subastragalar, or tarsal joint ankylosis; moderate limitation of motion; malunion of the os calcis or astragalus; atragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270 to 5274 (2012). 

The Board recognizes that the appellant has complained of pain in the ankle area, and that he has experienced pain throughout the time period covered by this part of the appeal.  Constant pain, as described by the appellant, is certainly a component of disability, and the Board does not seek to minimize its impact; however, all compensable levels under the rating schedule are assigned "with or without symptoms such as pain."  In essence, the report of constant pain is not probative of entitlement to a higher rating.  Rather, it is the level of impairment resulting from pain that is important.

Assertions of pain do not address the crucial distinction between malunion or nonmalunion of the fibula, or limitation of motion of the ankle, or slight/moderate disability of the ankle, and do not purport to establish that the appellant ankle has been affected by weakness, fatigue, or incoordination.  Even if it were conceded that the appellant's pain is so severe as to prevent motion of the ankle, the physical evidence of record, through the findings noted in the examination results, do not show that the pain has had any effect on the range of motion of the ankle.  In other words, although the medical evidence from 2001 to 2005 clearly and repeatedly show that the appellant's disability produces pain, there has been no additional range of motion loss due to pain or other factors on repetitive use reported or observed.  Moreover, while it is conceivable that pain could further limit function, the various examiners over the years have not expressed any further limitation in terms of additional limitation of motion.  Thus, it is a conclusion of the Board that the appellant's disability does not manifest symptoms that would qualify him for a compensable evaluation based upon the DeLuca factors. 

In addition, the Board has considered the appellant's statements concerning how severe his left ankle/leg disability was prior to May 2, 2005.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the later is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Here the appellant has certainly provided credible statements with respect to his ankle/leg disability and the symptoms it has produced.  Nevertheless, based on the record as a whole, the Board finds that the appellant's statements as to the severity of his ankle disability are outweighed by the medical evidence that indicates that there are no measurable findings with respect to the disability.  The Board does not doubt that the appellant has experienced discomfort and pain with respect to his service-connected disability.  However, such symptoms do not allow for the assignment of a compensable rating under any applicable diagnostic code.

In determining whether an increased evaluation is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case an increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The various examination results and the medical treatment records attest to the severity of the appellant's left distal fibula fracture residuals - they do not suggest that prior to May 2, 2005, that the appellant's disability was under evaluated.  It is therefore the Board's decision that symptomatology and other evidence indicative of even a slight left ankle disability have not been presented.  Thus, a compensable disability evaluation prior to May 2, 2005, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 4.1, 4.2, 4.7, 4.10, diagnostic code 5262 (2012).  

Additionally, the Board has considered whether it is appropriate to assigned "staged ratings," in accordance with Hart, supra.  However, the Board finds that the medical evidence demonstrates that the appellant's disability did not produce symptoms and manifestations that qualify for the awarding a compensable evaluation for any time extending from the date of claim to May 2, 2005.  Therefore, the assignment of staged evaluations in this case is not necessary. 

In sum, the Board denies the appellant's claim for the assignment of a compensable evaluation prior to May 2, 2005, for the residuals of a fracture of the left distal fibula.  The benefit-of-the-doubt-rule has been considered in making this decision.  See 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the appellant's claim is denied. 

D.  Extraschedular Evaluation

The Board has also considered whether the appellant is entitled to an extraschedular evaluation for the period prior to May 2, 2005.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the appellant's ankle disorder with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the appellant's disability level and symptomatology, as discussed above. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that prior to May 2, 2005, the appellant required frequent hospitalizations for his left distal fibula fracture residuals.  Additionally, there was not shown to be evidence of marked interference with employment solely due to the disability.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2012) is not warranted.


ORDER

Entitlement to a compensable evaluation for the residuals of a fracture of the left distal fibula prior to May 2, 2005, is denied.  


REMAND

Regrettably, the two remaining issues on appeal, those of entitlement to an increased rating for the residuals of a fracture of the left distal fibula after May 1, 2005, and an increased evaluation for the residuals of a left brachial plexus injury, must be remanded to the RO via the AMC.  As reported above, the appellant provided testimony before the undersigned AVLJ in July 2012.  During the hearing. the appellant averred that both of his disabilities had become more disabling since the last time the appellant was examined, and that each disorder was producing additional symptoms and manifestations. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  The Court has held that when an appellant alleges that his/her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an appellant is entitled to a new examination after a two-year period between the last VA examination and the appellant's contention that the pertinent disability has increased in severity).  Moreover, the Court has found that when an appellant claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Hence, under the circumstances, the Board is of the opinion another VA examination of the appellant's left shoulder and left lower leg/ankle should be scheduled to determine the current level of the appellant's two disabilities.  

With respect to the appellant's claim for entitlement to an increased evaluation for the residuals of a left brachial plexus injury, the record that the appellant underwent an examination of the left shoulder and cervical spine in July 2010.  In the discussion portion of the report, the examiner wrote the following:

	. . . after extensive review of the records this veteran never had evidence of a left brachial plexopathy but his diagnosis should have been cervical radiculopathy of the left upper extremity.  What has been termed dystonia is really myofascial pain and spam of the left trapezius muscle which is likely a result of his cervical spine DDD with radiculopathy.  The fact that his cervical epidural gives significant relief of all his symptoms is evidence that his problems involving the left upper extremity and posterior shoulder (trapezius) is secondary to his neck.

Therefore, he has no brachial plexus injury, and no disability associated with Muscle Group V. . . . 

The record indicates that after that report was provided, the appellant was service-connected for radiculopathy of the left upper extremity.  The effective date of the award was determined to be July 28, 2010.  See RO Rating Decision, February 6, 2012.  A further review of the rating action suggests that the appellant is now service-connected for radiculopathy of the left upper extremity, a left brachial plexus injury, degenerative joint and disc disease of the cervical segment of the spine, and cerviocogenic headaches.  While the RO granted service connection for radiculopathy of the left upper extremity, it did not address the underlying assertions contained in the July 2010 medical report - that is, it failed to address the examiner's conclusion that the appellant never had a left brachial plexus injury and that any such previous classification was erroneous.  

Because the Board is already remanding the claim to the AMC so that additional examinations may be accomplished, the Board believes that, at least with respect to the examination of the shoulder, the examination should be used to clarify what disabilities of the left shoulder, neck, and left arm the appellant now suffers from and what disability he does not.  Such clarification will ensure that the VA has the most current findings and it will also guarantee that the VA is only providing benefits for those disabilities for which the appellant actually has and is not pyramiding on other disorders.  

That is, per 38 U.S.C.A. § 1155 (West 2002), the VA will compensate a veteran for reductions in earning capacity due to specific injuries.  However, per 38 C.F.R. § 4.14 (2012), the VA will avoid the pyramiding of claims.  This means that pyramiding shall be avoided where it results in the evaluation of the same symptoms and manifestations under different diagnoses.  Fanning v. Brown, 4 Vet. App. 225 (1993); 38 C.F.R. § 4.14 (2012).  The Court further delineated the concept of pyramiding in its decision of Brady v. Brown, 4 Vet. App. 203, 206 (1993), where it noted that the veteran could not be compensated twice, or more, for symptomatology resulting from the same disability. 

In 1994, the Court issued additional guidance with respect to pyramiding when it issued Esteban v. Brown, 6 Vet. App. 259 (1994).  In Esteban, the right side of the veteran's face was injured in an automobile accident, resulting in four scars and muscle damage.  The Court determined that three separate disability ratings were warranted for disfiguring scars, tender and painful scars, and facial muscle injury.  The Court stated that the "critical element is that none of the symptomatology for any one of these three conditions is duplicative or overlapping with the symptomatology of the other two conditions" (italics in original).  Esteban, 6 Vet. App. at 262. 

After reviewing the claims folder, it is the Board's opinion that a thorough discussion of the appellant's left brachial plexus injury, degenerative joint and disc disease of the cervical segment of the spine, cervicogenic headaches, and radiculopathy of the left upper extremity and the applicability of Esteban has not been accomplished.  In other words, the AMC must discuss and decide whether the appellant is separately entitled to service connection for all four disabilities separately. 

Finally, as the case is being remanded, the appellant should be provided with an opportunity to submit or identify any additional medical documentation that would be relevant to this appeal, to include any TRICARE records and any other records that might be relevant to the issues now on appeal. 

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the AMC for the following development: 

1.  The AMC should contact the appellant and ask that he identify all sources of medical treatment received since May 2005 for the shoulder and lower leg disabilities, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified (to include any TRICARE records and other medical records possibly located at the medical facility at the Jacksonville Naval Base or Air Station, Jacksonville, Florida).  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2012). 

2.  The AMC should arrange for orthopedic, muscle, and nerve examinations of the left ankle/lower leg and the left shoulder/neck/upper left extremity.  The examinations must be performed by medical doctors.  The claims folder, including any documents obtained as a result of this Remand, should be made available to the examiners for review before the examination.  Each examination report should consider all findings necessary to evaluate the claim and the examiners are asked to indicate that he or she has reviewed the claims folder.  Moreover, each examiner must specifically note in the examination that they have reviewed all of the medical records prior to examining the appellant.

The purpose of each examination is to obtain readings concerning the severity (and existence) of the appellant's service-connected residuals of the left distal fibula and a left brachial plexus injury.  The appropriate examiner should record pertinent medical complaints, symptoms, and clinical findings.  

With respect to the left brachial plexus injury, the examiners must specifically make a determination as to whether the appellant has ever and now suffers from the residuals of a left brachial plexus injury.  See VA Examination Report, July 28, 2010.  Additionally, the appropriate examiner must clarify and categorize the symptoms and manifestations that have been produced by the left brachial plexus injury, degenerative joint and disc disease of the cervical segment of the spine, cerviocogenic headaches, and radiculopathy of the left upper extremity.  If the examiner is unable to disassociate nonservice-connected symptoms from service-connected symptoms, the examiner should also so state. 

With respect to the left distal fibula fracture residuals, readings should be obtained concerning the appellant's range of motion, and any limitation of function of the parts affected by limitation of motion.  The examiner should also be asked to include the normal ranges of affected body parts.  Additionally, the examiner should be requested to determine whether the affected body parts exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  [DeLuca v. Brown, 8 Vet. App. 202 (1995).]  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  Finally, the examiner should further provide comment on whether there is any nerve involvement and if so, which nerves have been affected by the service-connected ankle disorder and the symptoms/manifestations produced by any found nerve impingement. 

The examiners must provide a complete rationale for all opinions expressed.  If an examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination. 

As stated, the medical examiners must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to each examiner's conclusions.  In the doctors' reports, each examiner must specifically discuss the appellant's contentions concerning the severity of the disorders and the symptoms he believes are manifested by each of his service-connected disabilities.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

The results proffered by the examiners must reference the complete claims folders and any inconsistent past diagnoses given.  Finally, it is requested that the results be typed and included in the claims folder for review.

3.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the deficient report must be returned for corrective action.  38 C.F.R. § 4.2 (2012); see also Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


